Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed April 3,
2012.




                                         In The


                      Fourteenth Court of Appeals

                                   NO. 14-12-00282-CR


                        IN RE ROBERT MARTINEZ, Relator

                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  174th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1119772

                        MEMORANDUM OPINION

      On March 26, 2012, relator Robert Martinez filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Ruben Guerrero, presiding judge
of the 174th District Court of Harris County to respond to relator’s petition for writ of
habeas corpus pending before him. Relator further asks this court to compel the Harris
County District Attorney’s office to respond to his petition, and Chris Daniel, the Harris
County District Clerk, to forward his petition to the Court of Criminal Appeals. We
dismiss relator’s petition for want of jurisdiction.

       Relator was convicted in 2008 of aggravated robbery.            This court affirmed
relator’s conviction on November 10, 2009. See Martinez v. State, No. 14-08-00345-CR;
2009 WL 3734154 (Tex. App.—Houston [14th Dist.] 2009, pet. ref’d).                   In this
mandamus proceeding, relator alleges he filed a post-conviction petition for writ of
habeas corpus with the trial court on August 26, 2011. He alleges the trial court has
failed to act on his petition, the district attorney has failed to respond, and the district
clerk has failed to forward his petition to the Court of Criminal Appeals.

       In a criminal case, mandamus relief is authorized only if the relator establishes that
(1) under the facts and the law, the act sought to be compelled is purely ministerial; and
(2) he has no other adequate legal remedy. State ex rel. Rosenthal v. Poe, 98 S.W.3d 194,
198 (Tex. Crim. App. 2003) (orig. proceeding). An act is ministerial if the law dictates
the duty to be performed with such certainty that nothing is left to the exercise of
discretion. State ex rel. Healy v. McMeans, 884 S.W.2d 772, 774 (Tex. Crim. App. 1994)
(orig. proceeding).

       While the courts of appeals have mandamus jurisdiction in criminal matters, only
the Texas Court of Criminal Appeals has jurisdiction over matters related to final post-
conviction felony proceedings. Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex. 1991). This court has no authority to issue a writ of mandamus to compel a district
court judge to rule on matters seeking post-conviction relief from final felony
convictions. See In re McAfee, 53 S.W.3d 715, 718 (Tex .App.—Houston [1st Dist.]
2001, orig. proceeding). Instead, the Court of Criminal Appeals has jurisdiction to
compel a trial court judge to act on a post-conviction petition for habeas corpus. See
McCree v. Hampton, 824 S.W.2d 578, 578–79 (Tex. Crim. App. 1992).



                                               2
      Because relator is seeking to compel the trial court to rule on his post-conviction
petition for writ of habeas corpus, we conclude we do not have jurisdiction over this
proceeding.

      We similarly lack jurisdiction to issue writ of mandamus against the district
attorney and the district clerk. See Tex. Gov’t Code Ann. § 22.221.

      Accordingly, we dismiss relator’s petition for writ of mandamus.


                                                PER CURIAM



Panel consists of Justices Seymore, Boyce, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            3